UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7179


STEVEN KARL EDWARD BRADFORD,

                Plaintiff - Appellant,

          v.

OFFICER E. PRUITT, Co II, 3-11 shift; LIEUTENANT C.
WIDDOWSON, 3-11 shift; SERGEANT KESTLER, 3-11 shift, each in
his individual and official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cv-03619-WDQ)


Submitted:   January 30, 2012             Decided:   February 15, 2012


Before DUNCAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Karl Edward Bradford, Appellant Pro Se.    Sarah W. Rice,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Steven   Karl    Edward    Bradford    appeals     the   district

court’s order denying relief on his 42 U.S.C. § 1983 (2006)

complaint.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Bradford v. Pruitt, No. 1:10-cv-03619-WDQ (D.

Md. Aug. 26, 2011).           We dispense with oral argument because the

facts    and    legal   contentions      are   adequately   presented    in   the

materials      before   the    court     and   argument   would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                          2